May 15, 2009


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Ms. Glynis L. Zavarelli
Wentz & Zavarelli, LLP
7701 Las Colinas Ridge, Suite 250
Irving, TX 75063

RE:   Case Number:  07-0315
      Court of Appeals Number:  05-06-00453-CV
      Trial Court Number:  05-8158

Style:      FRANCES B. CRITES, M.D.
      v.
      LINDA COLLINS AND WILLIE COLLINS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |